DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and further in view of McMillan; Francis Gavin US 20130251189 A1 (hereafter McMillian).
Regarding claim 1 “a method carried out by a content-presentation device of a content-modification system that includes a content-distribution system” Gordon para 32 and Fig. 1 teaches media the method comprising: making a first determination of an upcoming content-modification opportunity in content data received by the content-presentation device on an identified channel from the content-distribution system” Gordon para 138-146 media system 108 is able to identify upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; para 154, 222-223 media system 108 obtains fingerprint data for a channel ; Regarding “wherein identification of the channel is based on a match between first reference fingerprint data representing a first transmitted portion of the content data transmitted by the content-distribution system and first query fingerprint data representing at least a portion of the received content data, wherein the received content data comprises a sequence of content frames received at a source frame rate, and wherein the first query fingerprint data are generated by the content-presentation device from a first subset of content frames by sampling a first received portion of the received sequence of content frames at a first sampling rate that is less than the source frame rate” Gordon para 195-197 teaches the media system 108 to determine matches between received reference fingerprints (reference fingerprint) obtained from a content distribution system 110 and comparison fingerprints (query fingerprints) generated by the media system 108 wherein the comparison fingerprint generated by system 108 has a lower sampling rate (e.g., using a single frame in Gordon para 211); Gordon para 155 fingerprint data includes channel and the time until the next advertisement begins; Gordon further teaches wherein the received content data comprises a sequence of content frames received at a source frame rate as receiving each frame of the content and a reference fingerprint for each frame wherein Gordon para 222-223 teaches the Media System 108 receives (1151) one or more reference fingerprints for the received sequence of media content from the server system (e.g., Content Replacement System 110).  In some embodiments, the reference fingerprints are received as a stream of reference fingerprints (e.g., the reference fingerprints are sent sequentially over a period of time in an order determined in accordance 
	Regarding “receiving second reference fingerprint data representing a second transmitted portion of the content data transmitted by the content-distribution system, the second reference fingerprint data comprising a sequence of reference fingerprints received at the source frame rate, wherein the second transmitted portion follows the first transmitted portion” Gordon para 222-223 teaches the Media System 108 receives (1151) one or more reference fingerprints for the received sequence of media content from the server system (e.g., Content Replacement System 110).  In some embodiments, the reference fingerprints are received as a stream of reference fingerprints (e.g., the reference fingerprints are sent sequentially over a period of time in an order determined in accordance with a progression of the reference sequence of media content from which they were generated). Regarding “in response to at least making the first determination, switching from the first sampling rate to a second, higher sampling rate, and obtaining a second subset of content frames by sampling a second received portion of the received sequence of content frames at the second sampling rate, wherein the second received portion follows the first received portion, and wherein the second sampling rate is no greater than the source frame rate” Gordon teaches increasing sampling rate from a weak first comparison fingerprint to a second stronger comparison fingerprint with a sample that is less than or equal to the media sequence wherein Gordon [0177-0178, 0280] In some embodiments, before the replacement media content is used to replace the first sequence of media content at the Media System 108, the Content Replacement System 110 verifies that the first sequence of media content is the identified sequence of media content. In one embodiment, the fingerprints discussed above are weak fingerprints (i.e., fingerprints that include a relatively small amount of information, such as a fingerprint that is generated using two blocks of a single frame of the ; Regarding “in response to at least one of the first determination, or switching from the first sampling rate to the second, higher sampling rate: rebalancing computing resources of the content-presentation device to provide sufficient computing resources for sampling content frames of the received sequence of content frames sampled at the second sampling rate without introducing jitter into the second subset of content frames; and generating second query fingerprint data from the second subset of content frames” Gordon para 197 teaches taking bandwidth constraints, download speed, network connection latency, and media system 108 processing power into consideration during discovery mode where the media system 108 is generating comparison fingerprints (query fingerprints) to compare with reference fingerprints obtained from the system 110 over a network). Therefore, a person of ordinary skill in the art would reasonably infer that after the weak comparison fingerprint is generated at the media system device 108, then the second stronger comparison fingerprint (Gordon para 177-178) would be generated with consideration to jitter problems such that media system 108 processing power would be adjusted to avoid bandwidth, download speed and network connection latency. Gordon para 261, 272 teaches balancing between accuracy and speed when generating matching comparison and reference 
	In an analogous art, McMillian teaches a motivation and embodiments to support the inferences that a person of ordinary skill in the art would have made based on the teachings of Gordon. For example, McMillian para 0025 teaches switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system 100 can quickly identify the monitored media using, for example, high resolution signatures, and then perform continuous, efficient real-time monitoring using, for example, lower resolution signatures, which may utilize less processing power for signature matching than is utilized when matching the high resolution signatures. More importantly, McMillian para 0066 teaches:
“… the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc. At block 1010, the signature interval adjuster 315 adjusts the sampling interval between monitored signatures of the second type (e.g., the light, low resolution signatures) that are generated by the signature processor 210 (e.g., by the type 2 signature generator 310 of the signature processor 210).  For example, the signature interval adjuster 315 can increase the interval between the monitored signatures of the second type (or, in other words, decrease the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) strong and/or are not noisy, but can decrease the interval between the monitored signatures of the second type (or, in other words, increase the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) weak and/or are noisy.  Processing returns to block 1005 and blocks subsequent thereto to enable the signature interval adjuster 315 to continue to adjust the sampling intervals between the monitored signatures based on the measured characteristic(s) of the monitored media signal(s).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s invention for a media system device (i.e., content 
Regarding claim 2 “further comprising making a second determination of whether or not the second query fingerprint data matches the received second reference fingerprint data to at least a matching threshold” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Gordon teaches increasing sampling rate from a weak first comparison fingerprint to a second stronger comparison fingerprint with a sample that is less than or equal to the media sequence wherein Gordon para 141 further teaches comparison fingerprint data and reference fingerprint data are compared to determine if the comparison result is with a predetermined threshold; See also Gordon [0177-0178, 0280] In some embodiments, before the replacement media content is used to replace the first sequence of media content at the Media System 108, the Content Replacement System 110 verifies that the first sequence of media content is the identified sequence of media content. In one embodiment, the fingerprints discussed above are weak fingerprints (i.e., fingerprints that include a relatively small amount of information, such as a fingerprint that is generated using two blocks of a single frame of the 
Regarding claim 3, “wherein rebalancing computing resources of the content-presentation device comprises adjusting a priority of particular processing operations associated with frame sampling to a highest available priority level” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Gordon para 211, 243, 272 further teaches prioritize the comparison of the comparison fingerprints with the reference fingerprints of the identified content, so as to improve the speed of detecting matching reference content by reducing the number of reference fingerprints with which the comparison fingerprint is to be compared (at least in an initial time period). Increasing the speed with which the unknown content is identified is particularly important for television broadcast content, because in order to modify the broadcast content in real-time (e.g., by replacing a portion of the broadcast content with replacement content or by inserting supplemental content into the broadcast content). As such, a person of ordinary skill in the art would reasonably infer that the prioritizing is applicable to the device performing comparison. See also McMillian para 0066 teaches:


Regarding claim 4, “wherein the content-presentation device comprises a computing system including an operating system, and wherein rebalancing computing resources of the content-presentation device comprises increasing a frequency at which the operating system flushes obsolete data from memory” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Gordon para 211, 243, 272 further teaches dynamically updating buffered content and also teaches heuristics are used to identify content that is more likely to be the unknown content, and; para 101 further teaches acquiring and processing media content for transmission to viewers in real time includes buffering at least a portion of the content (e.g., transmitting the media content with an eight second delay to compensate for any variations in the rate at which the media content is being received by the Content Provider 102). See also McMillian para 53, 66 – dynamically adjusting resources and disclosing example processes of FIGS. 5-10 may be implemented using coded instructions (e.g., computer readable instructions) stored on a tangible computer readable medium 

Regarding claim 5, “wherein the content-presentation device comprises a computing system configured for running program processes, and wherein rebalancing computing resources of the content-presentation device comprises decreasing a frequency pages of program processes are swapped to cache memory” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein McMillian further teaches dynamically adjusting buffer and cache content para 53, 66 – dynamically adjusting resources and disclosing example processes of FIGS. 5-10 may be implemented using coded instructions (e.g., computer readable instructions) stored on a tangible computer readable medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a CD, a DVD, a cache, a random-access memory (RAM) and/or any other storage media in which information is stored for any duration (e.g., for extended time periods, permanently, brief instances, for temporarily buffering, and/or for caching of the information).

Regarding claim 6, “wherein the content-presentation device is configured for downloading supplemental content for modifying content data of the content-modification opportunity, and wherein switching from the first sampling rate to a second, higher sampling rate in response to at least making the first determination comprises switching from the first sampling rate to a second, higher sampling rate in response additionally to first downloading at least a threshold portion of the supplemental content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Gordon para 0095 teaches In some embodiments, the replacement media content is streamed over a network connection (e.g., the internet) and the multi-format demultiplexer 324/decoder 326 has 
Regarding claim 7, “wherein the content data comprises video data, and wherein the content frames comprise video frames” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Gordon para 138-146 media system 108 is able to identify upcoming advertisement insertion points by detecting, extracting, and generating fingerprints obtained from content frames; para 154, 222-223 media system 108 obtains fingerprint data for a channel. Gordon para 195-197 teaches the media system 108 to determine matches between received reference fingerprints (reference fingerprint) obtained from a content distribution system 110 and comparison fingerprints (query fingerprints) generated by the media system 108 wherein the comparison fingerprint generated by system 108 has a lower sampling rate (e.g., using a single frame in Gordon para 211); Gordon para 155 fingerprint data includes channel and the time until the next advertisement begins; Gordon further teaches wherein the received content data comprises a sequence of content frames received at a source frame rate as receiving each frame of the content and a reference fingerprint for each frame wherein Gordon para 222-223 teaches the Media System 108 receives (1151) one or more reference fingerprints for the received sequence of media content from the server system (e.g., Content Replacement System 110).  In some embodiments, the reference fingerprints are received as a stream of reference fingerprints (e.g., the reference fingerprints are sent sequentially over a period of time in an order determined in accordance with a progression of the reference sequence of media content from which they were generated).  For example, when the reference sequence of media content is a television station, a reference fingerprint may be generated for each frame of the content and then sent to Media System 108 for comparison with a comparison fingerprint.

Regarding claim 8, “wherein making the second determination of whether or not the second query fingerprint data matches the received second reference fingerprint data to at least the matching threshold comprises computing a sliding window correlation of the second query fingerprint to the second reference fingerprint data” is further rejected on obviousness grounds as discussed in the 

Regarding the content-presentation device claims 9-16, the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of a computer device for implementing processes by one of ordinary skill in the art. 



Regarding the non-transitory computer readable media claims 17-20 the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421